OPINION
By THE COURT
Submitted on motion consisting of two branches by the respondent, The Industrial Commission of Ohio, to make petition definite and certain:
(1) By setting forth in the fourth paragraph on page 2 of said petition the date on which said relator filed an application for rehearing with the Industrial Commission of Ohio.
(2) By setting forth in the 5th paragraph on page 2 of said petition the time or times when relator requested or demanded this respondent, the Industrial Commission of Ohio, to grant her a rehearing, and by further setting forth -upon which 'request or demand she is basing her claim for a rehearing, pleading especially the one upon which she relies as her application for rehearing.
The petition avers that within thirty days ~ * after December 8, 1933, the date when relators received the notice that their claim of dependency had been denied, they filed their application for a rehearing with the Commission. This meets the requirement of §1465-90 GC as to the time within which the application for rehearing shall be filed with the Commission.
The second branch of the motion is not well taken because the averments of the petition to which reference is made relate particularly to the refusal of the Commission to set the claim of respondents for rehearing. It does not negative nor make uncertain the specific averment as to the filing of the application for rehearing within the time fixed by the statute. The motion will be overruled in both of its branches.
BARNES, PJ, HORNBECK and GEIGER, JJ, concur.